         Case 1:19-cv-00615-WHP Document 1 Filed 01/22/19 Page 1 of 10



                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK


PAR PHARMACEUTICAL, INC.,

                        Plaintiff,

            v.
                                                          Civil Action No. 1:19-cv-00615
PFIZER INC., PFIZER PRODUCTS INC.,
and C.P. PHARMACEUTICALS
INTERNATIONAL C.V.,

                        Defendants.

                   COMPLAINT FOR DECLARATORY JUDGMENT
                 OF PATENT INVALIDITY AND NON-INFRINGEMENT

       Plaintiff Par Pharmaceutical, Inc. (“Par”) hereby brings this action against Defendants

Pfizer Inc., Pfizer Products Inc., and C.P. Pharmaceuticals International C.V. (collectively,

“Defendants”) seeking a declaration that Par has not infringed, does not infringe, and will not

infringe any valid claim of U.S. Patent Nos. 6,890,927 (the “’927 patent”) and 7,265,119 (the

“’119 patent) (collectively, “patents-in-suit”). Par brings this suit to obtain patent certainty under

21 U.S.C. § 355(j)(5)(C)(i)(I), and to obtain final Food and Drug Administration (“FDA”)

approval to market its low-cost, generic varenicline tartrate drug product at the earliest possible

date pursuant to 21 U.S.C. § 355(j)(5)(B)(iii). Par seeks a declaratory judgment of non-

infringement and/or invalidity of the patents-in-suit that would allow FDA to approve Par’s

generic drug application at the earliest possible date, thereby allowing Par to market its low-cost,

generic varenicline tartrate drug product.




                                                  1
             Case 1:19-cv-00615-WHP Document 1 Filed 01/22/19 Page 2 of 10



                                NATURE AND SUMMARY OF ACTION

           1.      This action arises under the patent laws of the United States and Amendments to

the Federal Food, Drug, and Cosmetics Act (the “Hatch-Waxman Act”),1 which govern the U.S.

FDA approval of both new and generic drugs. See 21 U.S.C. § 355 et seq.; 35 U.S.C. §§ 156,

217(e). Par seeks FDA approval for the commercial manufacture, use, importation, offer for

sale, and sale of a generic version of Chantix (varenicline tartrate) eq 0.5 mg base and eq 1 mg

base oral tablets as described in Par’s Abbreviated New Drug Application (“ANDA”)

No. 201785 (“Par’s ANDA”). Par’s ANDA contains a certification, pursuant to 21 U.S.C. §

355(j)(2)(A)(vii)(IV), that the ’927 and ’119 patents are invalid or will not be infringed by the

manufacture, use, or sale of the Par’s varenicline tartrate product (“Par’s ANDA Product”).

           2.      The ’927 and ’119 patents are listed in the FDA publication, “Approved Drug

Products with Therapeutic Equivalence Evaluations” (the “Orange Book”), with respect to

Chantix.

           3.      In accordance with 21 U.S.C. § 355(j)(2)(B) and 21 C.F.R. § 314.95, Actavis

Pharma Manufacturing Pvt. Ltd., Par’s predecessor in interest with respect to Par’s ANDA, sent

notice on February 15, 2011 to Pfizer Inc., CP Pharmaceuticals International C.V., and Pfizer

Products Inc. of patent certifications for the ’927 and ’119 patents and provided an Offer of

Confidential Access and Confidentiality Agreement (“OCA”) to Par’s ANDA.

           4.      The Hatch-Waxman Act provides for a “civil action to obtain patent certainty”

when a generic applicant makes a certification under 21 U.S.C. § 355(j)(2)(A)(vii)(IV). See

21 U.S.C. § 355(j)(5)(C)(i)(I)(aa)-(cc). This declaratory judgment provision in the Hatch-

Waxman Act aims to encourage early resolution of patent disputes, and prevent brand-name drug



1
    Drug Price Competition and Patent Term Restoration Act, 21 U.S.C. § 355(j) (1984).


                                                          2
            Case 1:19-cv-00615-WHP Document 1 Filed 01/22/19 Page 3 of 10



companies from using tactics that forestall the competing generic drug makers from entering the

market. See Caraco Pharm. Labs., Ltd. v. Forest Labs., Inc., 527 F.3d 1278, 1285 (Fed. Cir.

2008).

           5.   Par’s complaint seeks a judgment to obtain patent certainty that Par’s ANDA

Product does not infringe any valid and enforceable claim of the ’927 and ’119 patents. Such

judgment would enable Par to bring Par’s ANDA Product to market at the earliest possible date

allowed under applicable statutory and FDA regulatory provisions.

                                         THE PARTIES

           6.   Par is a corporation organized and existing under the laws of the State of

New York, having a principal place of business at 1 Ram Ridge Rd., Chestnut Ridge, NY 10977.

           7.   On information and belief, Pfizer Inc. is a corporation organized and existing

under the laws of the State of Delaware and having a place of business at 235 East 42nd Street,

New York, New York 10017. According to the United States Patent and Trademark Office

(“USPTO”) Assignment database, Pfizer Inc. is an assignee of the ’927 and ’119 patents as of

January 17, 2019. On information and belief, Pfizer Inc. is the holder of New Drug Application

(“NDA”) No. 021928 for Chantix (varenicline tartrate) eq 0.5 mg base and eq 1 mg base oral

tablets.

           8.   On information and belief, Pfizer Products Inc. is a corporation organized and

existing under the laws of the State of Connecticut, having a place of business at Eastern Point

Road, Groton, CT 06340. Pfizer Inc. is the ultimate parent of Pfizer Products Inc. According to

the United States Patent and Trademark Office (“USPTO”) Assignment database, Pfizer

Products Inc. is an assignee of the ’927 patent as of January 17, 2019.

           9.   On information and belief, C.P. Pharmaceuticals International C.V. is a limited

partnership (commanditaire vennootschap) organized under the laws of the Netherlands, having


                                                 3
          Case 1:19-cv-00615-WHP Document 1 Filed 01/22/19 Page 4 of 10



a place of business at 235 East 42nd Street, New York, New York 10017. On information and

belief, Pfizer Inc. is the ultimate parent of C.P. Pharmaceuticals International C.V. and has

exclusively licensed the ’927 and ’119 patents to C.P. Pharmaceuticals International C.V.

                                   JURISDICTION AND VENUE

        10.     This is a Complaint for declaratory judgment that the claims of the ’927 and ’119

patents are invalid and that Par has not, does not, and will not infringe the claims of the ’927 and

’119 patents, which arise under the patent laws of the United States, 35 U.S.C. §§ 1 et seq., the

Hatch-Waxman Act, 21 U.S.C. §§ 355(j) et seq., and the Declaratory Judgment Act, 28 U.S.C.

§§ 2201 and 2202.

        11.     This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§§ 1331 and 1338(a) because this action involves substantial claims arising under the United

States Patent Act (35 U.S.C. §§ 1 et seq.), the Declaratory Judgment Act (28 U.S.C. §§ 2201-02),

21 U.S.C. § 355(j)(5)(C), and 35 U.S.C. § 271(e)(5).

        12.     This Court has personal jurisdiction over Defendants at least because of their

continuous and systematic contacts with the state of New York, including conducting of

substantial and regular business therein through marketing and sales of pharmaceutical products

in New York including, but not limited to, the Chantix product.

        13.     This Court has personal jurisdiction over Defendants at least because Defendants,

upon information and belief, (1) directly or indirectly market and sell pharmaceutical products

throughout the United States and in this judicial district and (2) have consented to personal

jurisdiction in this judicial district by filing of suits in this judicial district, including, but not

limited to Pfizer Inc. v. Mylan Inc., 1:10-cv-06463-WHP; Pfizer Inc. v. Apotex Inc., 1:10-cv-

06464-WHP; and Pfizer Inc., v. Intellipharmaceutics Int’l Inc., 1:14-cv-06373-GHW, thereby

having availed themselves of the rights and benefits of New York law. Upon information and


                                                     4
          Case 1:19-cv-00615-WHP Document 1 Filed 01/22/19 Page 5 of 10



belief, Defendants purposefully have conducted and continue to conduct business in this judicial

district, and this judicial district is a destination of Defendants’ pharmaceutical products.

         14.   Venue is proper in this District under 28 U.S.C. §§ 1391, 1400, and/or 21 U.S.C.

§ 355.

                               HATCH-WAXMAN OVERVIEW

         15.   In 1984, Congress passed the Drug Price Competition and Patent Term

Restoration Act, commonly referred to as the Hatch-Waxman Act. See 21 U.S.C. § 355;

35 U.S.C. §§ 156, 271(e). The Hatch-Waxman Act was intended to encourage generic-drug

competition while leaving intact incentives for research and development of new drugs by

pioneering, i.e., “branded,” drug companies. See H.R. Rep. No. 98-857, pt. 1, at 14-15 (1984),

reprinted in 1984 U.S.C.C.A.N. 2647, 2648. To accomplish this goal, the Hatch-Waxman Act

established a framework with certain elements that are pertinent here.

         16.   First, a company seeking FDA approval of a new drug must submit an NDA to

FDA. See 21 U.S.C. § 355. A brand-name drug sponsor must also inform FDA of every patent

that claims the “drug” or “method of using [the] drug” for which a claim of patent infringement

could reasonably be asserted against unlicensed manufacture, use, or sale of that drug product.

See 21 U.S.C. § 355(b)(1); 21 U.S.C. § 355(c)(2); 21 C.F.R. § 314.53(b), (c)(2). Upon approval

of the NDA, FDA publishes a listing of patent information for the approved drug in a document

referred to as the Orange Book. See 21 U.S.C. § 355(b)(1). The new FDA-approved drug is

known as the “reference-listed drug.”

         17.   Second, the Hatch-Waxman Act provides a streamlined process for approving

generic drugs. Before marketing a generic version of an FDA-approved drug, a generic-drug

manufacturer must submit an ANDA to FDA. An ANDA is “abbreviated” because applicants

are generally not required to include the extensive pre-clinical and clinical data that must be


                                                  5
         Case 1:19-cv-00615-WHP Document 1 Filed 01/22/19 Page 6 of 10



included in an NDA for a brand-name drug. Instead, the ANDA applicants can rely on the

NDA’s pre-clinical and clinical data if the proposed generic product is “bioequivalent” to the

corresponding reference-listed drug. See 21 U.S.C. § 355(j)(4)(F).

       18.     An ANDA must also contain one of four certifications for each patent listed in the

Orange Book: (i) that there are no patents listed in the Orange Book; (ii) that any listed patent

has expired; (iii) that the patent will expire before the generic manufacturer is seeking to market

its generic product; or (iv) that the patent is invalid, unenforceable or will not be infringed by the

manufacture, use or sale of the generic drug for which the ANDA is submitted. See 21 U.S.C.

§ 355(j)(2)(A)(vii)(I)-(IV); 21 C.F.R. § 314.94(a)(12). The last of these is commonly referred to

as a “paragraph IV certification.”

       19.     An applicant submitting an ANDA containing a paragraph IV certification must

provide formal written notice (i.e., “a notice letter”) informing both the patent holder and the

NDA holder of its paragraph IV certification. See 21 U.S.C. § 355(j)(2)(B)(i).

       20.     Third, the Hatch-Waxman Act encourages prompt resolution of patent disputes by

authorizing a patent owner to sue an ANDA applicant for patent infringement if a paragraph IV

certification has been made. See 35 U.S.C. § 271(e)(2). By statute, if the patent owner brings

suit within 45-days of receiving notice of the paragraph IV certification, the suit will trigger an

automatic statutory 30-month stay of approval by FDA of the ANDA to allow parties time to

adjudicate the merits of the infringement action before the generic company launches its product.

See 21 U.S.C. § 355(j)(5)(B)(iii).

       21.     Fourth, the Hatch-Waxman Act allows ANDA applicants to bring declaratory

judgment actions against an NDA holder or an owner of an Orange-Book-listed patent if (1)

neither the patent owner nor the NDA holder brought an action for infringement of the patent




                                                  6
         Case 1:19-cv-00615-WHP Document 1 Filed 01/22/19 Page 7 of 10



within the 45-day period; and (2) the ANDA applicant’s notice of paragraph IV certification

included an offer of confidential access to the ANDA. 21 U.S.C.

§ 355(j)(5)(C)(i)(I)(aa)-(cc).

                           ACTIONS GIVING RISE TO THIS SUIT

       22.     Actavis Pharma Manufacturing Pvt. Ltd., Par’s predecessor in interest with

respect to Par’s ANDA, submitted Par’s ANDA to FDA seeking approval for the commercial

manufacture, use, importation, offer for sale, and sale of a generic version of Chantix

(varenicline tartrate) eq 0.5 mg base and eq 1 mg base oral tablets. Pursuant to an Asset

Purchase Agreement dated September 24, 2012, Par acquired ownership and all rights to Par’s

ANDA. Par’s ANDA contains a paragraph IV certification that the ’927 and ’119 patents are

invalid and/or will not be infringed by the manufacture, use, or sale of Par’s ANDA Product.

       23.     On February 15, 2011, pursuant to 21 U.S.C. § 355(j)(2)(B)(i), Actavis Pharma

Manufacturing Pvt. Ltd., Par’s predecessor in interest with respect to Par’s ANDA, sent notice to

Pfizer Inc., CP Pharmaceuticals International C.V., and Pfizer Products Inc. of patent

certifications for the ’927 and ’119 patents and provided an OCA to Par’s ANDA.

       24.     Neither the patent owner of the ’927 and ’119 patents nor the NDA holder for

Chantix brought an action for infringement of the patents within the 45-day period.

       25.     Accordingly, both requirements are met for the declaratory judgment action

expressly authorized by the Hatch-Waxman Act: (1) the 45-day period has passed without any of

Pfizer Inc., CP Pharmaceuticals International C.V., or Pfizer Products Inc. bringing an action for

infringement, and (2) Actavis Pharma Manufacturing Pvt. Ltd., Par’s predecessor in interest

with respect to Par’s ANDA, made the statutory offer of confidential access in connection with

the ’927 and ’119 patents. 21 U.S.C. § 355(j)(5)(C)(i).




                                                 7
           Case 1:19-cv-00615-WHP Document 1 Filed 01/22/19 Page 8 of 10



       26.     This provides Par with a statutory right to bring the present declaratory judgment

action for patent certainty. 21 U.S.C. § 355(j)(5)(C)(i)(I)(aa)-(cc).

       27.     Defendants have demonstrated their intent to enforce Orange Book-listed patents

for Chantix and have filed suit against other parties alleging infringement of the ’927 and ’119

patents. See Pfizer Inc. v. Mylan Inc., 1:10-cv-06463-WHP (S.D.N.Y.); Pfizer Inc. v. Apotex

Inc., 1:10-cv-06464-WHP (S.D.N.Y.).

       28.     Par requested, but Defendants did not provide, a covenant not to sue Par on the

’927 and ’119 patents.

       29.     Defendants’ actions have resulted in a substantial controversy regarding the ’927

and ’119 patents between Par and Defendants of sufficient immediacy and reality to warrant the

issuance of a declaratory judgment that the ’927 and ’119 patents are not infringed and/or

invalid.

                                        PATENTS-IN-SUIT

       30.     On its face the ’927 patent entitled “Tartrate Salts of 5,8, 14-

Triazateracyclo[10.3.1.02,11 04.9]-Hexadeca-2(11), 3,5,7,9-Pentaene And Pharmaceutical

Compositions Thereof” indicates it was issued by the USPTO on May 10, 2005. A copy of the

’927 patent is attached as Exhibit A.

       31.     According to the records at the USPTO, Pfizer Inc. and Pfizer Products Inc. are

the assignees of the ’927 patent.

       32.     On its face the ’119 patent entitled “Tartrate Salts of 5,8,14-

Triazateracyclo[10.3.1.02,11 .04.9]-Hexadeca-2(11), 3,5,7,9-Pentaene And Pharmaceutical

Compositions Thereof” indicates it was issued by the USPTO on September 4, 2007. A copy of

the ’119 patent is attached as Exhibit B.




                                                 8
           Case 1:19-cv-00615-WHP Document 1 Filed 01/22/19 Page 9 of 10



          33.   According to the records at the USPTO, Pfizer Inc. is the assignee of the ’119

patent.

                                           COUNT ONE

                    Declaratory Judgment Regarding Non-Infringement of
                           U.S. Patent Nos. 6,890,927 and 7,265,119

          34.   Par realleges paragraphs 1 to 33 above as if fully set forth herein.

          35.   There is an actual, substantial, and continuing justiciable case or controversy

between Par and Defendants regarding the infringement of the ’927 and ’119 patents.

          36.   Par’s submission of Par’s ANDA has not infringed any claims of the ’927 and

’119 patents, either literally or under the doctrine of equivalents.

          37.   Par’s manufacture, marketing, use, offer for sale, sale, and/or importation of

Par’s ANDA Product will not directly infringe or induce or contribute to the infringement by

others of any claims of the ’927 and ’119 patents, either literally or under the doctrine of

equivalents.

          38.   Par is entitled to a declaratory judgment that Par does not infringe the claims of

the ’927 and ’119 patents.

                                               COUNT TWO

                             Declaratory Judgment Regarding Invalidity of
                               U.S. Patent Nos. 6,890,927 and 7,265,119

          39.   Par realleges paragraphs 1 to 38 above as if fully set forth herein.

          40.   There is an actual, substantial, and continuing justiciable case or controversy

between Par and Defendants regarding the invalidity of the ’927 and ’119 patents.

          41.   The claims of the ’927 and ’119 patents are invalid at least for the failure to

comply with the requirements for patentability of Title 35 of the U.S. Code, including one or

more of 35 U.S.C. §§ 101, 102, 103, and 112.


                                                  9
         Case 1:19-cv-00615-WHP Document 1 Filed 01/22/19 Page 10 of 10



       42.     Par is entitled to a declaratory judgment that the claims of the ’927 and ’119

patents are invalid.

                                     PRAYER FOR RELIEF

       WHEREFORE, Par respectfully requests this Court enter judgment as follows:

       A.      Declaring that Par’s submission of Par’s ANDA has not infringed any claims of

the ’927 and ’119 patents, either literally or under the doctrine of equivalents.

       B.      Declaring that Par’s manufacture, marketing, use, offer for sale, sale, and/or

importation of Par’s ANDA Product will not infringe or induce or contribute to the infringement

by others of any claims of the ’927 and ’119 patents, either literally or under the doctrine of

equivalents;

       C.      Declaring that the claims of the ’927 and ’119 patents are invalid; and

       D.      Awarding Par such other relief that the Court deems just and proper.



 Dated: January 22, 2019

 OF COUNSEL:                                          David H. Silverstein (No. DS4242)
 Aziz Burgy (pro hac vice to be submitted)            AXINN, VELTROP & HARKRIDER LLP
 AXINN, VELTROP & HARKRIDER LLP                       114 West 47th Street
 950 F Street, NW                                     22nd Floor
 7th Floor                                            New York, NY 10036
 Washington, DC 20004                                 (212) 261-5651
 (202) 912-4700                                       dsilverstein@axinn.com
 aburgy@axinn.com
                                                      Attorneys for Defendant Par
                                                      Pharmaceutical, Inc.




                                                 10
